Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 9, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  152371 & (12)(13)                                                                                  Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  INGE GRAY,                                                                                                           Justices
           Plaintiff-Appellee,
  v                                                                  SC: 152371
                                                                     COA: 329330
                                                                     Oakland CC: 2015-145101-NZ
  DTE ELECTRIC COMPANY and THE
  DAVEY TREE EXPERT COMPANY,
             Defendants-Appellants.
  ____________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 9, 2015
         a1006
                                                                                Clerk